Citation Nr: 9900226	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  93-17 265	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $12,716.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This matter comes to the Board on appeal from a January 1993 
waiver decision issued by the St. Petersburg ROs Committee 
on Waivers and Compromises, which denied the veterans 
application for waiver of indebtedness based upon a finding 
that the veterans actions resulting in the indebtedness 
constituted bad faith.  This case was previously remanded for 
additional evidentiary development in May 1995, May 1997 and 
March 1998.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
review.  

Initially, the issue of whether the overpayment had been 
properly created was considered in that there was a question 
as to the exact amount of the overpayment involved; however, 
that amount has been adjusted downward to the present level 
of $12, 716 and there has no disagreement or argument 
advanced with respect to the reduced amount.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that because of a stroke he was not 
responsible for his failure to properly report his income in 
1991-92.  He also contends that he called the RO by telephone 
to report his receipt of Social Security Administration (SSA) 
benefits.  He also argues that repayment of the debt would 
result in undue financial hardship.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that waiver of recovery of the 
overpayment of improved pension benefits in the original 
amount of $12,716 is barred due to the veterans bad faith.  


FINDINGS OF FACT

1. The veteran filed his claim for pension benefits in 
November 1990 indicating that he had no income and that he 
had not applied for SSA benefits.  

2.  The veteran began receiving SSA benefits in early January 
1991.

2.  The veteran was found entitled to VA pension benefits 
effective December 1, 1990 by RO rating action in February 
1991.  

3.  In March 1991, the veteran was notified of the award of 
pension benefits and that the monthly award amount was based 
on his having no countable income and that he must report 
immediately to the VA the receipt of income from any source.  

4.  The veteran failed to report to VA his receipt of SSA 
income beginning in January 1991 despite specific VA 
instructions to do so.  

5.  The veterans failure to submit accurate income 
information constituted bad faith.  

6.  In November 1992, the RO terminated the veterans pension 
benefits based on verification of his receipt of SSA income, 
effective from February 1, 1991.  This action created an 
overpayment of $12,716.  

7.  The overpayment was created by the veterans willful 
failure to report his receipt of SSA income, despite his 
knowledge that he was required to do so.

8.  The veterans ability to comply with VA pension 
procedures and requirements is not shown to have been 
impaired by mental or physical illness.  


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the amount of $12,716, is 
precluded by the veterans bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 1.965(b), 3.660(a)(1) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible.  He has not 
alleged that there are any records of probative value that 
may be obtained which have not already been associated with 
the veteran's claims folder. The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Background.  The record shows that the RO originally notified 
the veteran of an award of pension benefits in March 1991, 
effective from December 1990.  The RO informed the veteran at 
that time that his monthly payment was based on his having no 
countable income.  He was also advised that he must inform VA 
immediately if he received income from any source.  At the 
time of receipt of that March 1991 letter, the veteran had 
already begun receiving SSA benefits.  He not only failed to 
advise the VA of the receipt of these benefits in March 1991, 
but also failed to respond to a November 1991 VA letter, 
which again advised him that his VA benefits were based on 
his having no countable income.  

Further, in December 1991, the veteran submitted a signed 
Improved Pension Eligibility Verification Report (EVR) 
stating that he had no income in 1991 and specifically 
showing that he had 0 SSA income.  

The RO notified the veteran in June 1992 that it proposed to 
terminate his improved pension benefits based upon 
information showing that he had been in receipt of SSA 
benefits.  Subsequently, the veterans VA benefits were 
terminated, effective from February 1, 1991.  This action 
resulted in an overpayment of $12,716.  

The veterans request for waiver was last denied by the RO on 
the basis that there was bad faith involved in the creation 
of the indebtedness on the grounds that there was a willful 
intention on the veterans part to seek an unfair advantage 
in his dealings with VA.  

There is no VA record of any telephone contact with the RO by 
the veteran with respect to the receipt of SSA benefits.  

Private medical treatment records of the veteran from 1990 to 
1992 have been obtained and added to the record.  

Criteria.  An appellant who is receiving pension must notify 
VA of any material change or expected change in income, which 
would affect entitlement to receive, or the rate, of the 
benefit being paid.  The notice must be made when the 
recipient acquires knowledge that he will begin to receive 
additional income.  38 C.F.R. § 3.660(a)(1) (1998).  The 
Board also notes that any misrepresentation of material fact 
must be more than non-willful or mere inadvertence.  38 
C.F.R. § 1.962(b).

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver 
of a debt where there exists in connection with the claim for 
such waiver an indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) 
precludes waiver upon a finding of (1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith.  

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).  

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation.  However, a 
recent decision of the United States Court of Veterans 
Appeals (Court) has invalidated the use of the above-cited 
italicized phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.  

Analysis.  The RO has denied the veterans request for waiver 
of recovery of a $12,716 overpayment because there was bad 
faith involved in the creation of the indebtedness.  The 
Board agrees.

In this case, the Board finds, as did the RO, evidence of bad 
faith on the basis of the valid regulatory criteria alone 
(willful intention on the part of the claimant to seek an 
unfair advantage).  The veteran will not be prejudiced by the 
Board's review of his claim on appeal because the RO has 
already addressed this question.  The RO last considered and 
found evidence of bad faith on the basis of the valid 
regulatory criteria alone.  See Richards 

Turning to the facts of this case, much of the evidence of 
record suggests that the veterans failure to report his 
income from Social Security was not mere inadvertence.  The 
veteran was in receipt of SSA benefits at the time he 
received his VA award notice in March 1991.  That notice 
advised him to immediately report his receipt of income from 
any source, which he failed to do.  A November 1991 letter 
again advised the veteran that his VA pension award was based 
on his having no income.  Again, the veteran did nothing to 
correct the situation.  In filling out his EVR in December 
1991, the veteran denied receipt of SSA benefits, although he 
had actually been in receipt of SSA benefits from January 
1991.  These actions and inactions by the veteran constitute 
more than a non-willful act or mere inadvertence.  

With respect to the veterans claim that he notified the RO 
by phone of his receipt of SSA benefits, there is no evidence 
of record to support this claim.  The record shows that based 
on RO procedures, if such a call had been received by the RO, 
a report of contact would have been filed in the veterans 
claims folder and appropriate action would have been taken by 
the RO.  There is no such report in the veterans claims 
folder and the only evidence of such contact is the veterans 
self-serving statement that he made the call.  Further, his 
claimed telephone reporting is contrary to the other evidence 
of record that shows that the veteran consistently failed to 
report the receipt of SSA income, even when provided the 
opportunity to do so.  

Lastly, the Board has considered the veterans allegation 
that he was unable to comply with VA reporting requirements 
due to a stroke and its residuals.  Again, the only positive 
evidence in this regard is the veterans self-serving 
statement to that effect.  While the veterans contention 
with respect to his incapacity has been considered, as a 
layman, he is not qualified to render such medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veterans medical records for the critical period have 
been obtained and while they show that the veteran did have a 
stroke as well as other conditions for which he received 
treatment, they do not show that the veteran was ever 
incapacitated to the extent that he would have been unable to 
comply with the reporting requirements concerning his receipt 
of VA pension.  The Board also notes that the veteran has 
submitted no medical opinion from his treating physicians 
that would indicate that he was precluded by mental or 
physical impairment from reporting to the VA his receipt of 
SSA income beginning in January 1991.  In light of the 
foregoing, the veterans arguments that he timely notified 
the RO of his receipt of SSA benefits or that he was unable 
to report the receipt of such income due to mental or 
physical impairment are not credible.  

His failure to report his SSA income was in bad faith and was 
the direct cause of the overpayment of VA benefits.  
Therefore, waiver of the debt of $12,716 is precluded by law.  
As waiver is precluded by law, the veterans current 
financial status or any of the other elements of the standard 
of equity and good conscience used in determining entitlement 
to waiver are not for consideration herein.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $12,716 is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
